                                           Case 4:19-cv-03794-JST Document 92 Filed 08/28/20 Page 1 of 2




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     WILLIAM C. ROSS, et al.,                            Case No. 19-cv-03794-JST (SVK)
                                   6                    Plaintiffs,
                                                                                             ORDER ON MOTIONS TO SEAL
                                   7              v.
                                                                                             Re: Dkt. Nos. 74, 83
                                   8     ABBOTT VASCULAR INC., et al.,
                                   9                    Defendants.

                                  10          Now before the Court are Administrative Motions to File Documents Under Seal filed by

                                  11   Defendant Abbott Ireland Ltd. seeking to seal certain materials submitted to the Court in

                                  12   connection with the parties’ Joint Letter Brief Regarding Jurisdictional Discovery and Joint Chart
Northern District of California
 United States District Court




                                  13   Reflecting Jurisdictional Discovery Disputes. Dkt. 74, 83. Abbott Ireland indicates that Plaintiffs

                                  14   do not oppose the motions to seal. Id.

                                  15          Courts recognize a “general right to inspect and copy public records and documents,

                                  16   including judicial records and documents.” Kamakana v. City & Cnty. Of Honolulu, 447 F.3d

                                  17   1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Communs., Inc., 435 U.S. 589, 597 & n.7

                                  18   (1978)). A request to seal court records therefore starts with a “strong presumption in favor of

                                  19   access.” Kamakana, 447 F.3d at 1178 (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d

                                  20   1122, 1135 (9th Cir. 2003)). The standard for overcoming the presumption of public access to

                                  21   court records depends on the purpose for which the records are filed with the court. A party

                                  22   seeking to seal court records relating to motions that are “more than tangentially related to the

                                  23   underlying cause of action” must demonstrate “compelling reasons” that support secrecy. Ctr. For

                                  24   Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1099 (9th Cir. 2016). For records attached to

                                  25   motions that re “not related, or only tangentially related, to the merits of the case,” the lower

                                  26   “good cause” standard of Rule 26(c) applies. Id.; see also Kamakana, 447 F.3d at 1179. A party

                                  27   moving to seal court records must also comply with the procedures established by Civil Local

                                  28   Rule 79-5.
                                           Case 4:19-cv-03794-JST Document 92 Filed 08/28/20 Page 2 of 2




                                   1          Here, the “good cause” standard applies because the information the parties seek to seal

                                   2   was submitted to the Court in connection with a discovery-related motion, rather than a motion

                                   3   that concerns the merits of the case. Having considered the Motions, supporting declarations, and

                                   4   the pleadings on file, and good cause appearing, the Motions are hereby GRANTED as follows:

                                   5

                                   6                                                  Portion(s) to
                                               Document                                                           Reason(s) for Sealing
                                                                                           Seal
                                   7   Exhibit 2 to Joint Letter Brief Regarding GRANTED as to            Narrowly tailored to protect
                                       Jurisdictional Discovery: Abbott Ireland excerpts on pages 7, confidential, proprietary business
                                   8   Ltd.’s Supplemental Response to             10-11, 13, 18-19, and information concerning Defendant
                                       Plaintiffs’ First Interrogatories to Abbott 21 as shown in Exhibit Abbott Ireland Ltd., non-party
                                   9
                                       Ireland Ltd. Related to Personal            A to the Persichetti   Abbott Ireland (Bermuda), and their
                                  10   Jurisdiction                                Declaration            vendors. Good cause to believe
                                                                                                          public disclosure of this information
                                  11                                                                      may cause harm to those entities. See
                                                                                                          Persichetti Decl. at ¶¶ 4-5.
                                  12
Northern District of California




                                       Joint Chart Reflecting Jurisdictional    GRANTED as to             Narrowly tailored to protect
 United States District Court




                                  13   Discovery Disputes Pursuant To ECF       excerpts on pages 12,     confidential, proprietary business
                                       No. 73                                   22, 25-30, and 33-36,     information concerning Defendant
                                  14                                            as shown in Exhibit A     Abbott Ireland Ltd., non-party
                                                                                to the motion to seal     Abbott Ireland (Bermuda), and their
                                  15                                            (which are references     vendors. Good cause to believe
                                                                                to the materials in Ex.   public disclosure of this information
                                  16                                            2, attached to the        may cause harm to those entities. See
                                  17                                            Original Motion to        Persichetti Decl. at ¶¶ 4-5.
                                                                                Seal)
                                  18
                                              SO ORDERED.
                                  19
                                       Dated: August 28, 2020
                                  20

                                  21

                                  22                                                                  SUSAN VAN KEULEN
                                                                                                      United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
